      3:20-cv-03071-MGL       Date Filed 09/03/21      Entry Number 32       Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

JAKE COKER,                                     §
          Plaintiff,                            §
                                                §
vs.                                             §    Civil Action No. 3:20-03071-MGL
                                                §
NORWICH COMMERCIAL GROUP, INC.,                 §
PHIL DEFRONZO, GERRY GORDON,                    §
RUSSELL BABOFF, GREG RADDING, and               §
JIM MORIN,                                      §
           Defendants.                          §

                    MEMORANDUM OPINION AND ORDER
                GRANTING DEFENDANTS’ MOTION TO DISMISS
          AND DISMISSING PLAINTIFF’S CLAIMS WITHOUT PREJUDICE

I.     INTRODUCTION

       Plaintiff Jake Coker (Coker) brought this action in the Richland County Court of Common

Pleas against Norwich Commercial Group, Inc. (Norcom) and its corporate officers and employees

Phil DeFronzo, Gerry Gordon, Russell Baboff, Greg Radding, and Jim Morin (collectively, the

Individual Defendants), alleging violations of South Carolina’s Sales Representative Act, S.C.

Code Ann. § 39-65-10 et seq., against Norcom (Count One); defamation against Norcom and the

Individual Defendants (Count Two); breach of contract accompanied by a fraudulent act against

Norcom (Count Three); abuse of process against Norcom (Count Four); malicious prosecution

against Norcom (Count Five); and, civil conspiracy against the Individual Defendants (Count Six).

Norcom and the Individual Defendants subsequently removed the matter to the Court in

accordance with 28 U.S.C. § 1332(a)(1).
        3:20-cv-03071-MGL       Date Filed 09/03/21      Entry Number 32        Page 2 of 12




         Pending before the Court is Norcom and the Individual Defendants’ motion to dismiss

Coker’s complaint under Fed. R. Civ. P. 12(b)(6). Having carefully considered the motion, the

response, the reply, the record, and the applicable law, it is the judgment of the Court the motion

will be granted, Coker’s claims will be dismissed without prejudice, and he may file a motion to

amend his complaint with a proposed amended complaint rectifying any pleading deficiencies

within fourteen calendar days of this Order.



II.       FACTUAL AND PROCEDURAL HISTORY

         Coker “worked [for Norcom] as a [b]ranch [m]anager in Irmo, Richland County, South

Carolina[,] originating mortgages and earned a salary plus commissions on the mortgages he

sold/originated.” Compl. ¶ 9. According to Coker, “[i]n approximately November 2018, Norcom

began a joint venture program with . . . [certain] real estate companies (the ‘Joint Ventures’).” Id.

¶ 10. “For these Joint Ventures, Norcom owned 51%[,] and the joint partner owned 49%.” Id.

¶ 11. “The [b]ranch [m]anager that recruited the joint partner would receive . . . all of the 51%

share Norcom received from the joint venture profits” and “Norcom would make money on the

margin on the interest rates for the loans that were sold through the Joint Ventures.” Id. ¶ 12.

From “December 2018 through March 2019, [Coker] recruited three [J]oint [V]entures[.]” Id.

¶ 13.

         Coker contends, “[o]n March 29, 2020, [he] sent [Norcom and the Individual Defendants]

an email detailing the pipeline of business these new Joint Ventures generated.” Id. ¶ 15. “The

pipeline of business forecasted income to [Coker] of approximately $50,000 for the next month

and was expected to continue in a similar fashion into the foreseeable future.” Id.




                                                 2
     3:20-cv-03071-MGL           Date Filed 09/03/21       Entry Number 32         Page 3 of 12




        According to Coker, “[w]ithin six days of realizing how much money [he] would make

from his sales efforts[,] including these [J]oint [V]entures, [Norcom] terminated [him] on April 4,

2019[,] and . . . manufactured and spread false accusations against” him that he “had committed

fraud in his business, was allowing unlicensed loan origination activity, and had lost his mortgage

[originator] license[,] as justification to terminate him” as well as “to give reason for [his] business

connections, including these [J]oint [V]entures, to discontinue future mortgage business with

[him].” Id. ¶ 17.

        “[I]n early April 2019, Norcom . . . reported [Coker] to the Texas Department of Savings

and Mortgage Lending [Texas SML] for allowing unlicensed loan origination activity and for

violations of the Texas Finance Code.” Id. ¶ 19. Ultimately, the Texas SML “found that [Coker]

violated no provisions of the Texas Finance Code and took no disciplinary action against [him] or

his licenses to [originate] mortgages.” Id. ¶ 20. “No regulatory authority has ever revoked or

suspended [Coker]’s licenses to [originate] mortgages in any state” and he “has not received any

discipline of any type from any regulatory authority as a result of Norcom’s accusations.” Id.

        After Norcom terminated Coker’s employment, he states he “struggled to find work in the

mortgage [origination] business, and he struggled to create, maintain[,] and develop relationships

with realtors and other referral sources due to the false accusations by” Norcom and the Individual

Defendants “that he had engaged in fraud in his business relations, had allowed unlicensed loan

origination activity, and had lost [h]is mortgage [origination] license.” Id. ¶ 21.

        As the Court noted above, Coker initiated this action against Norcom and the Individual

Defendants in the Richland County Court of Common Pleas, after which they removed the matter

to this Court and filed the instant motion to dismiss. Coker responded, and Norcom and the




                                                   3
       3:20-cv-03071-MGL        Date Filed 09/03/21      Entry Number 32        Page 4 of 12




Individual Defendants replied. The Court, having been fully briefed on the relevant issues, will

now adjudicate the motion.



III.    STANDARD OF REVIEW

        A party may move to dismiss a complaint based on its “failure to state a claim upon which

relief may be granted.” Rule 12(b)(6). “The purpose of a Rule 12(b)(6) motion is to test the

sufficiency of a complaint.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To

survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a complaint must have

“enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007), and contain more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a motion to

dismiss for failure to state a claim, a plaintiff’s well-pled allegations are taken as true, and the

complaint and all reasonable inferences are liberally construed in the plaintiff’s favor. Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).



IV.     DISCUSSION AND ANALYSIS

        The Court will address Norcom and the Individual Defendants’ arguments as to each count

in the complaint.

        A.     Whether the Court should dismiss Coker’s claim under the Sales Representative
               Act against Norcom (Count One)

        Norcom argues Coker “fails to plead facts establishing the applicability of South Carolina’s

Sales Representative Act, S.C. Code Ann. § 39-65-10, et seq.” Mot. at 1.




                                                 4
     3:20-cv-03071-MGL          Date Filed 09/03/21       Entry Number 32        Page 5 of 12




       Coker, in his response, withdraws this claim. See Resp. in Opp’n at 3 fn 1 (“In the interest

of good faith, [Coker] has chosen not to move forward with his claim under the Sales

Representative Act.”). Accordingly, the Court will dismiss this claim without prejudice.

       B.      Whether the Court should dismiss Coker’s defamation claim against Norcom and
               the Individual Defendants (Count Two)

       Norcom and the Individual Defendants contend Coker’s defamation claim should be

dismissed because, among other things, he fails “to plead the required facts regarding the content

of the [allegedly defamatory] statements and the circumstances in which they allegedly were

made.” Mot. at 3. Coker avers the “body of the complaint clearly lays out the timeline [of when

the defamatory statements] took place, as being sometime in March and April of 2019” and “to

the extent that Rule 8(a) requires, [he] has provided fair notice of the subject and grounds of the

claim.” Resp. in Opp’n at 4 (footnote omitted).

       Under South Carolina law, the “elements of defamation include: (1) a false and defamatory

statement concerning another; (2) an unprivileged publication to a third party; (3) fault on the part

of the publisher; and (4) either actionability of the statement irrespective of special harm[,] or the

existence of special harm caused by the publication.” Murray v. Holnam, Inc., 542 S.E.2d 743,

748 (S.C. Ct. App. 2001). Moreover, to survive a motion to dismiss, the plaintiff in a defamation

case must set forth “factual content that allows the court to draw the reasonable inference that the

defendant[s are] liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Stated differently, to

plead a claim for defamation, a plaintiff’s allegations should include the time, place, content,

speaker, and hearer of the alleged defamatory statements.

       Here, Coker’s defamation allegations in his complaint are insufficient. Coker alleges the

Individual Defendants “made numerous, unprivileged statements . . . that he had engaged in fraud

with respect to his mortgage business activities, that he was allowing unlicensed loan origination

                                                  5
     3:20-cv-03071-MGL         Date Filed 09/03/21     Entry Number 32        Page 6 of 12




activity, and that he violated mortgage lending regulations . . . .” Compl. ¶ 29. He contends the

Individual Defendants made these statements “to employees of Norcom, clients of [himself],

customers, and regulatory authorities[.]” Id. But, missing from Coker’s complaint is the necessary

specific detail such as the time, place, content, speaker, and hearer of the alleged defamatory

statements. These omissions prove fatal to his defamation claim as it currently stands, and this

claim will be dismissed without prejudice.

         Because this issue is dispositive, the Court need not address Norcom and the Individual

Defendants’ argument this claim sounds in fraud and must be pleaded with the particularity

required by Rule 9(b).

         C.     Whether the Court should dismiss Coker’s breach of contract accompanied by a
                fraudulent act claim against Norcom (Count Three)

         Norcom argues Coker’s breach of contract accompanied by a fraudulent act claim against

it should be dismissed because he fails to meet the heightened pleading standard of Rule 9(b)

inasmuch as the claim involves an element of fraud. Coker fails to address Norcom’s argument.

         Here, when Coker crafted the allegations constituting his claim for breach of contract

accompanied by a fraudulent act against Norcom, he did so under South Carolina Rule of Civil

Procedure 9(b). See generally Coker’s Complaint, Case No. 2020-CP-40-03353 (Richland County

Comm. P.). Although South Carolina Rule of Civil Procedure 9(b) is similar to Federal Rule of

Civil of Civil Procedure 9(b), the Court, out of an abundance of caution, will dismiss this claim

without prejudice and allow Coker an opportunity to file a motion to amend his complaint with a

proposed amended complaint complying with Federal Rule of Civil Procedure 9(b) as to this

claim.

         In the event Coker files a motion to amend his complaint with a proposed amended

complaint, he shall ensure he pleads with particularity the “‘who, what, when, where, and how’ of

                                                6
     3:20-cv-03071-MGL           Date Filed 09/03/21       Entry Number 32         Page 7 of 12




the alleged fraud[,]” U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th

Cir. 2008) (quoting U.S. ex rel. Willard v. Humana Health Plan of Texas, Inc., 336 F.3d 375, 384

(5th Cir. 2003)), as his current allegations, see generally Compl. ¶ 40, are insufficient.

       D.      Whether the Court should dismiss Coker’s abuse of process and malicious
               prosecution claims against Norcom (Claims Four and Five)

       The parties disagree as to which state’s laws apply to the abuse of process and malicious

prosecution claims. Norcom avers Texas substantive law governs Coker’s abuse of process and

malicious prosecution claims because they “explicitly and exclusively arise from the statements

[Coker] alleges Norcom made about him to [the] Texas SML.” Mot. at 16 (footnote omitted).

Thus, according to Norcom, the lex loci delicti is Texas. Coker, on the other hand, contends

“nothing in our law states that the Court must or even should adopt the law of Texas” when

adjudicating these abuse of process and malicious prosecution claims. Resp. in Opp’n at 5. Hence,

Coker avers South Carolina substantive law governs these claims.

       Thus, prior to addressing the parties’ arguments as to the merits of these claims, the Court

will provide a brief primer on choice of law analysis. Because this diversity case is before a federal

court in the District of South Carolina, South Carolina choice of law applies to all claims. See

Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487 (1941) (holding a federal court sitting in

diversity must apply the choice of law rules of the state in which it sits).

       “Under traditional South Carolina choice of law principles, the substantive law governing

a tort action is determined by the lex loci delicti, the law of the state in which the injury occurred.”

Boone v. Boone, 546 S.E.2d 191, 193 (S.C. 2001). “Procedural matters are to be determined in

accordance with the law of [the forum], the lex fori.” McDaniel v. McDaniel, 133 S.E.2d 809, 811

(S.C. 1963).




                                                   7
     3:20-cv-03071-MGL         Date Filed 09/03/21       Entry Number 32        Page 8 of 12




       Pursuant to lex loci delicti, the Court must first determine where the injury occurred.

“South Carolina law clearly provides lex loci delicti is determined by the state in which the injury

occurred, not where the results of the injury were felt or where the damages manifested

themselves.” Rogers v. Lee, 777 S.E.2d 402, 405 (S.C. Ct. App. 2015).

       Here, Coker’s abuse of process and malicious prosecution claims arose from Norcom’s

reporting him to the Texas SML. Thus, the Court concludes the injury occurred in Texas, so Texas

substantive law applies.

               1.      Abuse of process claim against Norcom

       The elements of an abuse of process claim in Texas are:

               (1) That the defendant made an illegal, improper, or perverted use
               of process, a use neither warranted nor authorized by the process;
               (2) that the defendant had an ulterior motive or purpose in exercising
               such illegal, perverted[,] or improper use of process; and (3) that
               damage resulted to the plaintiff as a result of such irregular act.

Fuertas v. Park Towers, 707 S.W.2d 149, 160 (Tex. App. 1986). But, “[t]he mere issuance of

process is not actionable as an abuse of process.” Tandy Corp. v. McGregor, 527 S.W.2d 246, 249

(Texas App. Ct. 1975). “There must be use of the process, and that use must of itself be without

the scope of the process, and, hence, improper.” Id. Consequently, to plead a claim of abuse of

process under Texas law, a plaintiff must allege an improper use of the process after its issuance,

not merely the improper procurement of process.

       Here, Coker’s abuse of process claim is based solely on Norcom’s submission of

information to the Texas SML about him pursuant to the reporting requirements under Texas law.

See Compl. ¶ 43 (“Norcom reported [Coker] to [the Texas SML] for allowing unlicensed loan

origination activity and for violations of the Texas Finance Code.”); Id. ¶ 44 (“Norcom did not

make these reports out of a legitimate belief that [Coker] was in violation of any mortgage



                                                 8
       3:20-cv-03071-MGL            Date Filed 09/03/21      Entry Number 32       Page 9 of 12




regulation or committing any actual fraud, but had an ulterior purpose, namely a desire to cut

[Coker] out of the large income stream he had created by spreading false information regarding

. . . .”).

             Consequently, if the submission of information about Coker to the Texas SML constitutes

process, Coker, in his complaint, fails to allege Norcom engaged in any activity arising from the

Texas SML inquiry after the submission. Hence, Coker’s abuse of process claim, as currently

plead, fails and will be dismissed without prejudice.

             Because this issue is dispositive, the Court need not address Norcom’s argument this claim

sounds in fraud and must be pleaded with the particularity required by Rule 9(b).

                    2.     Malicious prosecution claim against Norcom

             A plaintiff asserting a malicious prosecution claim under Texas law must establish: “(1)

the institution or continuation of civil proceedings against the plaintiff; (2) by or at the insistence

of the defendant; (3) malice in the commencement of the proceeding; (4) lack of probable cause

for the proceeding; (5) termination of the proceeding in plaintiff’s favor; and (6) special damages.”

Texas Beef Cattle Co. v. Green, 921 S.W.2d 203, 207 (Tex. 1996).

             Regarding the sixth element, special damages, a “plaintiff must suffer a special injury

before recovering for malicious prosecution in a civil case.” Id. at 208. “It is insufficient that a

party has suffered the ordinary losses incident to defending in a civil suit, such as inconvenience,

embarrassment, discovery costs, and attorney’s fees.” Id. at 209. “There must be some physical

interference with a party’s person or property in the form of an arrest, attachment, injunction[,] or

sequestration.” Id.

             Coker’s damages, as set forth in his complaint, involve ordinary costs incident to

defending a civil lawsuit, and he fails to allege some type of physical interference with himself or



                                                     9
    3:20-cv-03071-MGL          Date Filed 09/03/21       Entry Number 32       Page 10 of 12




property in the form of an arrest, attachment, injunction, or sequestration. See Compl. ¶ 51

(alleging Coker “has been injured by [the filing of the lawsuit] by having to spend money to hire

an attorney to defend the action, costs involved in defending the action, lost wages in not being

able to obtain employment during the pendency of the action, in causing potential customers to

not want to do business with someone whose own employer had recently reported hi[m] to the

regulatory authorities, and in other ways to be shown at trial.”).

       Also, inasmuch as South Carolina’s statute of limitations applies in this case, see Hercules

Inc. v. South Carolina Tax Comm’n, 262 S.E.2d 45, 48 (S.C. 1980) (noting the statute of limitations

is procedural as opposed to substantive), the Court need not address Norcom’s argument Texas’s

one-year statute of limitations bars this malicious prosecution claim.

       Accordingly, Coker’s malicious prosecution claim, as currently plead, fails and will be

dismissed without prejudice. Because this issue is dispositive, the Court need not address

Norcom’s argument this claim sounds in fraud and must be pleaded with the particularity required

by Rule 9(b).

       E.       Whether the Court should dismiss Coker’s civil conspiracy claim against the
                Individual Defendants (Count Six)

       The Individual Defendants present three primary arguments in support of their contention

the Court should dismiss Coker’s civil conspiracy claim, but one is dispositive. Prior to addressing

this dispositive argument, the Court will provide a brief primer on civil conspiracy.

       “[A] plaintiff asserting a civil conspiracy claim must establish (1) the combination or

agreement of two or more persons, (2) to commit an unlawful act or a lawful act by unlawful

means, (3) together with the commission of an overt act in furtherance of the agreement, and (4)

damages proximately resulting to the plaintiff.” Paradis v. Charleston Cty. Sch. Dist., --S.E.2d --

, 2021 WL 3668152 at *7 (S.C. Aug. 18, 2021) (footnote omitted). A plaintiff “must plead

                                                 10
    3:20-cv-03071-MGL          Date Filed 09/03/21      Entry Number 32       Page 11 of 12




additional facts in furtherance of the conspiracy separate and independent from other wrongful

acts alleged in the complaint, and the failure to properly plead such acts will merit the dismissal

of the claim.” Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d 871, 875 (S.C. Ct. App.

2009), overruled on other grounds by Paradis, 2021 WL 3668152.

       Stated another way, “‘[w]here the particular acts charged as a conspiracy are the same as

those relied on as the tortious act or actionable wrong, plaintiff cannot recover damages for such

act or wrong, and recover likewise on the conspiracy to do the act or wrong.’” Todd v. S.C. Farm

Bureau Mut. Ins. Co., 278 S.E.2d 607, 612 (S.C. 1981) (quoting 15A C.J.S. Conspiracy § 33, at

718), overruled on other grounds by Paradis, 2021 WL 3668152.

       Returning to the Individual Defendants’ dispositive argument, they contend Coker’s

conspiracy claim is a “repackaged version of other pleaded claims.” Mot. at 21. Coker, on the

other hand, avers his conspiracy claim is different from the other claims because it “contemplates

the possibility that [the Individual Defendants] conspired together outside of the umbrella of the

corporate entity for their own personal gain.” Resp. in Opp’n at 6.

       Here, in Coker’s claim for civil conspiracy, he has merely reincorporated his previous

claims and added conclusory allegations the Individual Defendants were engaged in a civil

conspiracy. Hence, because “[t]he only alleged wrongful acts plead are those for which damages

have already been sought[,] Todd, 278 S.E.2d at 611, Coker’s claim for civil conspiracy, as

currently plead, fails and will be dismissed without prejudice.

       Inasmuch as this issue is dispositive, the Court need not address the parties’ other

arguments regarding this claim.




                                                11
     3:20-cv-03071-MGL         Date Filed 09/03/21    Entry Number 32        Page 12 of 12




V.     CONCLUSION

       For the reasons stated above, it is the judgment of the Court Norcom and the Individual

Defendants’ motion to dismiss is GRANTED, and Coker’s claims are DISMISSED WITHOUT

PREJUDICE. Coker may file a motion to amend his complaint with a proposed amended

complaint rectifying the aforementioned pleading deficiencies as to his claims within fourteen

calendar days of this Order. The Clerk of Court is directed to withhold entry of judgment on this

matter until further order of the Court.

        IT IS SO ORDERED.

       Signed this 3rd day of September 2021, in Columbia, South Carolina.



                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                               12
